Exhibit 10.3
USG CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
October 1, 2008, is made and entered into by and between USG Corporation, a
Delaware corporation (the “Company”), and
                                         (the “Executive”).
RECITALS:
I. The Executive is a senior executive of the Company or a Subsidiary and has
made and is expected to continue to make major contributions to the growth and
financial strength of the Company;
II. The Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of the Company and its stockholders;
III. The Company desires to assure itself of the continuity of management and
desires to establish certain minimum severance benefits for certain of its
senior executives, including the Executive, applicable in the event of a Change
in Control;
IV. The Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including the Executive, to their assigned duties with the Company;
and
V. The Company desires to provide additional inducement for the Executive to
continue to remain in the employ of the Company.
NOW, THEREFORE, the Company and the Executive agree as follows:

1.   Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

  (a)   “Base Pay” means the Executive’s annual base salary rate as in effect
from time to time.     (b)   “Board” means the Board of Directors of the
Company.     (c)   “Cause” means that, prior to any termination pursuant to
Section 3(b), the Executive shall have:

  (i)   been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with the Executive’s duties or in the course of the
Executive’s employment with the Company or any Subsidiary;

TIER 2 BENEFITS

 

 



--------------------------------------------------------------------------------



 



  (ii)   committed intentional wrongful damage to tangible or intangible
property of the Company or any Subsidiary; or     (iii)   committed intentional
wrongful disclosure of secret processes or confidential information of the
Company or any Subsidiary.

For purposes of this Agreement, no act or failure to act on the part of the
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Executive not in good faith and without reasonable belief that
the Executive’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board then in office
(excluding the Executive if the Executive is then a member of the Board) at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in reasonable detail. Nothing
herein will limit the right of the Executive or the Executive’s beneficiaries to
contest the validity or propriety of any such determination.

  (d)   “Change in Control” means the occurrence during the Term of any of the
following events:

  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

  (1)   for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (A), (B) and
(C) of Section 1(d)(iii) below;

 

2



--------------------------------------------------------------------------------



 



  (2)   if any Person is or becomes the beneficial owner of 20% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction described in clause (A) of Section 1(d)(i)(1) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;     (3)   a
Change in Control will not be deemed to have occurred if a Person is or becomes
the beneficial owner of 20% or more of the Voting Stock of the Company as a
result of a reduction in the number of shares of Voting Stock of the Company
outstanding pursuant to a transaction or series of transactions that is approved
by a majority of the Incumbent Directors unless and until such Person thereafter
becomes the beneficial owner of any additional shares of Voting Stock of the
Company representing 1% or more of the then-outstanding Voting Stock of the
Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and     (4)   if at least a majority of the Incumbent Directors
determine in good faith that a Person has acquired beneficial ownership of 20%
or more of the Voting Stock of the Company inadvertently, and such Person
divests as promptly as practicable but no later than the date, if any, set by
the Incumbent Board a sufficient number of shares so that such Person
beneficially owns less than 20% of the Voting Stock of the Company, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or

  (ii)   a majority of the Board ceases to be comprised of Incumbent Directors;
or     (iii)   the consummation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of the stock or assets of another corporation, or
other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (A) the Voting Stock of the
Company outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 60% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity

 

3



--------------------------------------------------------------------------------



 



      which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than the Company, such entity resulting from
such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 20%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and (C) at least a
majority of the members of the Board of Directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or     (iv)   approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company, except pursuant to a
Business Transaction that complies with clauses (A), (B) and (C) of
Section 1(d)(iii).

Notwithstanding anything in this Agreement to the contrary, a Change in Control
shall not be deemed to have occurred as a result of an acquisition or the
holding of Voting Stock of the Company permitted by Section 2(a) of the
Shareholder’s Agreement entered into as of January 30, 2006, by and between the
Company and Berkshire Hathaway, Inc.

  (e)   “Code” means the Internal Revenue Code of 1986, as amended.     (f)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.     (g)  
“Good Reason” means the failure of the Company to remedy any of the following
within 10 calendar days after receipt by the Company of written notice thereof
from the Executive:

  (i)   a material diminution in the Executive’s normal duties and
responsibilities, including, but not limited to, the assignment without the
Executive’s written consent of any diminished duties and responsibilities which
are inconsistent with the Executive’s positions, duties and responsibilities
with the Company immediately prior to a Change in Control, or a materially
adverse change in the Executive’s reporting responsibilities or titles as in
effect immediately prior to the Change in Control, whether or not resulting from
an act of the Company or otherwise, or any removal of the Executive from or any
failure to re-elect the Executive to any of such positions, except in connection
with the termination of the Executive’s employment for disability, retirement,
or Cause or as a result of the Executive’s death or by the Executive other than
for Good Reason;

 

4



--------------------------------------------------------------------------------



 



  (ii)   a reduction by the Company in the Executive’s Base Pay as in effect on
the date hereof or as the same may be increased from time to time;     (iii)   a
change in the Executive’s Target Direct Annual Compensation that results in an
aggregate decrease in such Target Direct Annual Compensation in excess of ten
percent (10%);     (iv)   the Company’s requiring the Executive, without the
Executive’s written consent, to be based anywhere other than within fifty
(50) miles of the Executive’s office location immediately prior to the Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with business travel obligations immediately prior to
the Change in Control;     (v)   the failure by the Company to continue in
effect any investment plan, retirement plan, savings plan, supplemental
retirement plan, deferred compensation plan, supplemental investment plan, life
insurance plan, health and accident plan, disability plan or other welfare
benefit plan in which the Executive was participating at the time of the Change
in Control (or plans providing the Executive with substantially similar
benefits), the taking of any action by the Company which would adversely affect
the Executive’s participation or materially reduce the Executive’s benefits or
value under any of such plans or deprive the Executive of any material fringe
benefit enjoyed by the Executive at the time of the Change in Control, or the
failure by the Company to provide the Executive with the number of paid vacation
days to which the Executive was then entitled in accordance with the Company’s
normal vacation policy in effect on the date of the Change in Control; or    
(vi)   the failure by the Company to obtain the assumption of the obligation to
perform this Agreement by any successor as contemplated in Section 11 hereof.

  (h)   “Incumbent Directors” means the individuals who, as of the date of this
Agreement, are Directors of the Company and any individual becoming a Director
subsequent to the date of this Agreement whose election, nomination for election
by the Company’s stockholders, or appointment, was approved by a vote of at
least two-thirds of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

5



--------------------------------------------------------------------------------



 



  (i)   “Release Agreement” means an agreement, in substantially the form
customarily used by the Company for similarly situated executives of the Company
in similar instances, pursuant to which the Executive releases, to the extent
permitted by law, all current or future claims, known or unknown, arising on or
before the date of the release against the Company, its subsidiaries and its
officers.     (j)   “Severance Period” means the period of time commencing on
the date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the second anniversary of the occurrence of the Change in
Control, or (ii) the Executive’s death.     (k)   “Subsidiary” means a
corporation, company or other entity (i) at least 50 percent of whose
outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (ii) which does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but at least 50 percent of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Company.     (l)   “Target Annual Direct Compensation” means the sum of
the Executive’s Base Pay, target annual incentive opportunity, and the
annualized value of the most recent long-term incentive award approved by the
Compensation and Organization Committee of the Board. For purposes of measuring
annualized long-term incentives, the awards shall be measured on their date of
grant using reasonable assumptions, including, but not limited to, fair value
principles such as those identified in Statement of Financial Accounting
Standards No. 123, Share-Based Payment; the value of such awards shall be
annualized over the frequency of their grant.     (m)   “Term” means the period
commencing as of the date hereof and expiring on January 1, 2011, with automatic
one-year renewals thereafter unless either party notifies the other at least
120 days before the scheduled expiration date that the Term is not to renew;
provided, however, that (i) if a Change in Control occurs during the Term, the
Term will expire on, and no sooner than, the last day of the Severance Period;
and (ii) subject to Section 3(c), if, prior to a Change in Control, the
Executive ceases for any reason to be an officer of the Company or an employee
of the Company or any Subsidiary, thereupon without further action the Term
shall be deemed to have expired and this Agreement will immediately terminate
and be of no further effect. For purposes of this Section 1(m), the Executive
shall not be deemed to have ceased to be an employee of the Company and any
Subsidiary by reason of the transfer of the Executive’s employment between the
Company and any Subsidiary, or among Subsidiaries.     (n)   “Termination Date”
means (i) the date on which the Executive’s employment is terminated by the
Company or any Subsidiary or (ii) the date on which the Executive terminates his
or her employment pursuant to Section 3(b).     (o)   “Voting Stock” means at
any time, the then-outstanding securities entitled to vote generally in the
election of directors of the Company.

 

6



--------------------------------------------------------------------------------



 



2.   Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), the payments and benefits
provided under this Agreement will not be payable unless and until a Change in
Control occurs. Upon the occurrence of a Change in Control at any time during
the Term, without further action, this Agreement will become immediately
operative.   3.   Termination Following a Change in Control.

  (a)   If a Change in Control occurs and the Executive’s employment is
terminated by the Company or a Subsidiary during the Severance Period (or
pursuant to Section 3(c)), the Executive will be entitled to the benefits
provided by Section 4 unless such termination is the result of the occurrence of
one or more of the following events:

  (i)   The Executive’s death;     (ii)   The Executive’s having become unable
(as determined by the Board in good faith), with or without reasonable
accommodations, to regularly perform the Executive’s duties by reason of illness
or incapacity; or     (iii)   Cause.

  (b)   In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and any Subsidiary during the Severance
Period for Good Reason with the right to severance compensation as provided in
Section 4 regardless of whether any other reason, other than Cause, for such
termination exists or has occurred, including without limitation other
employment.     (c)   Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and not more than 120 days prior
to the date on which the Change in Control occurs, the Executive’s employment
with the Company is terminated by the Company other than as described in
Section 3(a)(i), 3(a)(ii) or 3(a)(iii), such termination of employment will be
deemed to be a termination of employment after a Change in Control for purposes
of this Agreement and, in addition, the Company will be required to pay to the
Executive in a lump sum in cash within ten (10) business days after such Change
in Control (subject to Section 4(b)), the sum of: (1) the difference between the
fair market value of a common share of the Company and the exercise price of
each outstanding stock option held by the Executive that was forfeited as a
result of the Executive’s termination of employment multiplied by the number of
shares underlying each stock option held by the Executive that was forfeited as
a result of the Executive’s termination of employment and (2) the fair market
value of a common share of the Company multiplied by the number of shares
underlying each share of restricted stock and each performance share and other
equity award held by the Executive that was forfeited as a result of the
Executive’s termination of employment. For this purpose, the “fair market value
of a common share of the Company” shall be deemed to be the price per share paid
in connection with the Change in Control.

 

7



--------------------------------------------------------------------------------



 



  (d)   A termination of employment pursuant to Section 3(a), 3(b) or 3(c) will
not affect any rights that the Executive may have pursuant to any agreement,
policy, plan, program or arrangement of the Company or any Subsidiary providing
employee benefits, which rights will be governed by the terms thereof; provided,
however, that if upon termination of employment, the Executive is entitled to
severance compensation or benefits under this Agreement and pursuant to any
employment or severance agreement or employee plan (an “Employment Agreement”),
the Executive will be entitled to severance benefits under either this Agreement
or such Employment Agreement, whichever agreement provides for greater benefits,
but will not be entitled to benefits under both agreements.

4.   Severance Compensation.

  (a)   If, following the occurrence of a Change in Control, the Company or a
Subsidiary of the Company terminates the Executive’s employment during the
Severance Period other than as described in Section 3(a)(i), 3(a)(ii) or
3(a)(iii), or because the Executive terminates the Executive’s employment
pursuant to Section 3(b), subject to Section 4(b), the Company will be obligated
to make the following payments and provide the following benefits to the
Executive; provided that if payment to the Executive of any amount pursuant to
this Section 4(a) would constitute a “deferral of compensation” under
Section 409A of the Code and if the Executive’s termination does not constitute
a “separation from service” with the Company and its Subsidiaries within the
meaning of Section 409A(a)(2)(A)(i) of the Code, then payment of such amount
shall be made, to the extent necessary to comply with Section 409A of the Code
and subject to Section 4(b), to the Executive on the later of (i) the payment
date identified below in the applicable paragraph of this Section 4(a) or
(ii) on the earlier of (A) the Executive’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code, (B) the Executive’s disability (within the meaning of Section 409A of
the Code), (C) a change in control of the Company within the meaning of
Section 409A of the Code or (D) the Executive’s death.

  (i)   The Executive will be entitled to receive: (i) on the sixty-first (61st)
day after the Termination Date (subject to Sections 4(a) and 4(b)), any Base Pay
which has accrued but is unpaid, any reimbursable expenses which have been
incurred but are unpaid, and payment for any unexpired vacation days which have
accrued under the Company’s or a Subsidiary’s vacation policy but are unused, as
of the date of termination of the Executive’s employment, (ii) any plan benefits
which by their terms extend beyond termination of the Executive’s employment
(but only to the extent provided in any such benefit plan in which the Executive
has participated as an employee of the Company or a Subsidiary and excluding,
except as hereinafter provided in this Section 4, any severance pay program or
policy of the Company or a Subsidiary), and (iii) subject to Section 4(a)(ii)
below, payments or benefits payable pursuant to the terms of any annual and/or
long-term incentive plan of the Company or a Subsidiary in accordance with the
terms thereof. In addition, the Executive shall be entitled to the additional
benefits and amounts described in the succeeding subsections of this Section 4,
in the circumstances described in such subsections.

 

8



--------------------------------------------------------------------------------



 



  (ii)   On the sixty-first (61st) day after the Termination Date (subject to
Sections 4(a) and 4(b)), the Executive will be entitled to receive a lump sum
cash payment in an amount equal to the greater of (A) the Executive’s target or
par annual bonus for the fiscal year in which the Termination Date occurs or
(B) the Executive’s target or par annual bonus for the fiscal year in which the
Change in Control occurs, pro-rated for the number of full months that the
Executive was employed during such fiscal year (i.e., the annual bonus shall be
multiplied by a fraction, the numerator of which is the number of full months
during which the Executive was actively employed by the Company in the relevant
fiscal year and the denominator of which is 12).     (iii)   On the sixty-first
(61st) day after the Termination Date (subject to Sections 4(a) and 4(b)), the
Executive will be entitled to receive a lump sum cash payment in an amount equal
to two (2) times the sum of (A) Base Pay (at the highest rate in effect for any
period within three years prior to the Termination Date), plus (B) annual bonus
(in an amount equal to the greater of the Executive’s target or par annual bonus
for the year in which the Termination Date occurs or for the year in which the
Change in Control occurs, whichever is greater).     (iv)   For a period of
eighteen (18) months following the Termination Date (the “Continuation Period”),
the Executive will be entitled to continued participation in the Company’s
medical, dental, vision, long-term disability and life insurance plans
(excluding benefits under the executive death benefit plan) (the “Benefit
Plans”), subject to the terms and conditions of the Benefit Plans, including,
but not limited to, timely payment of any employee contributions necessary to
maintain participation; provided, however, that (A) such coverage shall be
provided only to the extent that such coverage would not be considered “deferred
compensation” subject to the requirements of Section 409A of the Code; and
(B) the Executive’s continued participation in the Benefit Plans during the
Continuation Period shall satisfy the Benefit Plans’ obligation, if any, to
provide the Executive the right to continuation coverage under the Benefit Plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended. If any benefit described in this Section 4(a)(iv) is subject to tax,
the Company will pay to the Executive on the sixty-first (61st) day after the
Termination Date (subject to Sections 4(a) and 4(b)) an additional amount such
that after payment by the Executive or the Executive’s dependents or
beneficiaries, as the case may be, of all taxes (including any income or social
security tax) imposed on the benefits described in this Section 4(a)(iv) and any
such additional payment by the Company, the recipient retains an amount equal to
such taxes.

 

9



--------------------------------------------------------------------------------



 



  (v)   On the sixty-first (61st) day after the Termination Date (subject to
Sections 4(a) and 4(b)), the Executive will be entitled to receive a lump sum
cash payment in an amount equal to the present value of continued participation
in the Benefit Plans for an additional six (6) months. If any benefit described
in this Section 4(a)(v) is subject to tax, the Company will pay to the Executive
an additional amount such that after payment by the Executive or the Executive’s
dependents or beneficiaries, as the case may be, of all taxes (including any
income or social security tax) imposed on the benefits described in this
Section 4(a)(v) and any such additional payment by the Company, the recipient
retains an amount equal to such taxes.     (vi)   In addition to the retirement
and other benefits to which the Executive is entitled under the Company’s
defined benefit retirement plans (including any supplemental plans) with respect
to the Executive’s employment through the Termination Date, the Executive shall
be entitled to a lump sum cash payment, on the sixty-first (61st) day after the
Termination Date (subject to Sections 4(a) and 4(b)), in an amount equal to the
present value (calculated in accordance with the terms of the Company’s defined
benefit plans or supplemental plans, based on the age of the Executive at the
date entitlement to benefits under this Section 4(a)(vi) arises) of the excess
of (A) the retirement income and other benefits that would be payable to the
Executive under the defined benefit plans (including any supplemental plans) of
the Company if the Executive was credited with an additional two years of age
and two years of benefit and credited service in addition to the age and total
number of years of benefit and credited service the Executive has accrued under
such plans over (B) the retirement income and other benefits the Executive is
entitled to receive (either immediately or on a deferred basis) under the
defined benefit plans (including any supplemental plans) of the Company. In the
event that the Executive, after credit for the additional two years, has a total
of less than five years of credited service, the Executive nonetheless shall be
treated as fully vested under the defined benefit retirement plans and any
supplemental retirement plans, but with benefits computed solely on the basis of
total benefit service.

 

10



--------------------------------------------------------------------------------



 



  (vii)   The Executive shall be entitled to outplacement services for a time
period (not less than six (6) months) established by the Company, by a firm
selected by the Company in its sole discretion, and at the expense of the
Company; provided, however, that all such outplacement services must be
completed by December 31 of the second calendar year following the calendar year
in which the Termination Date occurs and the Company will be required to make
all payments to the Executive for such outplacement services by December 31 of
the third calendar year following the calendar year in which the Termination
Date occurs.

  (b)   Notwithstanding anything to the contrary contained in this Agreement, if
any payment, reimbursement, or the provision of any benefit under this Agreement
that is paid or provided upon the Executive’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code would constitute a “deferral of compensation” under Section 409A of the
Code and the Executive is a “specified employee” (as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code)
on the date of the Executive’s “separation from service” with the Company and
its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code, the
Executive (or the Executive’s beneficiary) will receive payment or reimbursement
of such amounts or the provision of such benefits upon the earlier of (i) the
first day of the seventh month following the date of the Executive’s “separation
from service” with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code or (ii) the Executive’s death.     (c)  
Without limiting the rights of the Executive at law or in equity, if the Company
fails to make any payment or provide any benefit required to be made or provided
hereunder on a timely basis, the Company will pay interest on the amount or
value thereof at an annualized rate of interest equal to the “prime rate” as set
forth from time to time during the relevant period in The Wall Street Journal
“Money Rates” column. Such interest will be payable as it accrues on demand. Any
change in such prime rate will be effective on and as of the date of such
change.

5.   Golden Parachute Excise Tax. The amounts payable to the Executive under
Section 4 shall be adjusted as set forth in this Section 5 if the sum (the
“combined amount”) of the amounts payable under Section 4 and all other payments
or benefits which the Executive has received or has the right to receive from
the Company which are defined in Section 280G(b)(2)(A)(i) of the Code, would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the Code).
In such event, the combined amount shall, unless the following sentence applies,
be decreased by the smallest amount that will eliminate any parachute payment.
If the decrease referred to in the preceding sentence is 10% or more of the
combined amount, the combined amount shall not be decreased, but rather shall be
increased by an amount (the “Gross Up Payment”) sufficient to provide the
Executive, after tax, a net amount equal to the Code Section 4999 excise tax
imposed on such combined amount, as increased pursuant to this section. For this
purpose, “after tax” means the amount retained by the Executive after
satisfaction (whether through withholding, direct payment or otherwise) of all
applicable federal, state, provincial and local income taxes at the highest
marginal tax rate, and the employee share of any applicable FICA taxes. To the
extent the decrease referred to in the second sentence of this Section 5
applies, such decrease shall be

 

11



--------------------------------------------------------------------------------



 



    made to the combined amount by reduction of the lump sum payment described
in Section 4(a)(ii) of this Agreement and, to the extent further reductions are
required, in such payments due to the Executive as the Company may determine. If
at a time subsequent to any payment under Section 4, an additional amount of
Code Section 4999 excise tax is definitively determined to be due by either the
Internal Revenue Service or a court of competent jurisdiction, the Company shall
pay to the Executive an additional amount which, net of Federal, state,
provincial and local income, FICA and Code Section 4999 excise taxes, will
satisfy such additional Code Section 4999 excise tax, including applicable
interest and penalties. The parties acknowledge that, if the decrease referred
to in the second sentence of this Section 5 is 10% or more of the combined
amount, the intention of the preceding sentences in this Section 5 is to place
the Executive in the position in which the Executive would be if the Code
Section 4999 excise tax did not exist. Notwithstanding any other provision of
this Section 5 to the contrary, all taxes and expenses described in this
Section 5 shall be paid or reimbursed within fifteen (15) days after the
Executive submits evidence of the incurrence of such taxes and/or expenses,
provided that in all events such payment or reimbursement shall be made on or
before the last day of the year following (a) the year in which the applicable
taxes are remitted or expenses are incurred or (b), in the case of reimbursement
of expenses incurred due to a tax audit or litigation in which there is no
remittance of taxes, the year in which the audit is completed or there is a
final or nonappealable settlement or other resolution of the litigation, in
accordance with Treas. Reg. § 1.409A-3(i)(1)(v). The Executive shall be required
to submit all requests for payment or reimbursement no later than thirty
(30) days prior to the last day for payment or reimbursement described in the
preceding sentence. Any expense paid or reimbursed by the Company in one taxable
year in no event will affect the amount of expenses required to be paid or
reimbursed by the Company in any other taxable year.   6.   No Mitigation
Obligation. The Company hereby acknowledges that it will be difficult and may be
impossible for the Executive to find reasonably comparable employment following
the Termination Date. Accordingly, the payment of the severance compensation by
the Company to the Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and the Executive will not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor will any profits, income, earnings
or other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Executive hereunder or
otherwise.

 

12



--------------------------------------------------------------------------------



 



7.   Legal Fees and Expenses.

  (a)   If it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any proceeding designed to
deny, or to recover from, the Executive the benefits provided or intended to be
provided to the Executive hereunder, the Company irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such dispute or proceeding. Without respect to
whether the Executive prevails, in whole or in part, in connection with any of
the foregoing, the Company will pay to the Executive and be financially
responsible for reasonable attorneys’ and related fees and expenses incurred by
the Executive in connection with claims made in good faith but only if, and to
the extent and at the earliest date(s) that, such actions are determined to be
permitted without violating Section 409A of the Code. Such payments will be made
after delivery of the Executive’s written requests for payment, accompanied by
such evidence of fees and expenses incurred as the Company may reasonably
require. Notwithstanding the foregoing, any such reimbursement shall be for
expenses incurred during the Executive’s lifetime and shall be made no later
than the last day of the Executive’s tax year following the tax year in which
the Executive incurs the expense. In no event will the amount of expenses
eligible for reimbursement by the Company in one year affect the amount of
expenses eligible for reimbursement to be provided in any other taxable year.  
  (b)   Without limiting the obligations of the Company pursuant to
Section 7(a), in the event that (i) the Executive is entitled to benefits
hereunder and (ii) payments to the Executive would be required to be delayed by
more than 20 business days due to Section 409A of the Code or otherwise, the
performance of the Company’s obligations under Section 4 and this Section 7 will
be secured by amounts deposited or to be deposited in a grantor trust pursuant
to certain trust agreements to which the Company will be a party providing that
the benefits to be paid pursuant to Section 4 and the reasonable fees and
expenses of counsel selected from time to time by the Executive pursuant to
Section 7(a) will be paid, or reimbursed to the Executive if paid by the
Executive, either in accordance with the terms of such trust agreements, or, if
not so provided, on a regular, periodic basis upon presentation by the Executive
to the trustee of a statement or statements prepared by such counsel in
accordance with its customary practices. Any failure by the Company to satisfy
any of its obligations under this Section 7(b) will not limit the rights of the
Executive hereunder. Subject to the foregoing, the Executive will have the
status of a general unsecured creditor of the Company and will have no right to,
or security interest in, any assets of the Company or any Subsidiary.
Notwithstanding anything contained in this Agreement to the contrary, in no
event shall any amount be transferred to a trust described in this Section 7(b)
if, pursuant to Section 409A(b)(3)(A) of the Code, such amount would, for
purposes of Section 83 of the Code, be treated as property transferred in
connection with the performance of services.

 

13



--------------------------------------------------------------------------------



 



8.   Competitive Activity; Confidentiality; Nonsolicitation.

  (a)   Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties for the Company during
the Executive’s employment, the Executive will be brought into frequent contact,
either in person, by telephone or through the mails, with existing and potential
customers of the Company throughout the United States. The Executive also agrees
that trade secrets and confidential information of the Company, more fully
described in Section 8(i) of this Agreement, gained by the Executive during the
Executive’s association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and unique property of the Company. The Executive further understands
and agrees that the foregoing makes it necessary for the protection of the
business of the Company that the Executive not compete with the Company during
the Executive’s employment and not compete with the Company for a reasonable
period thereafter, as further provided in the following subsections.     (b)  
Covenants During Employment. During the Executive’s employment, the Executive
will not compete with the Company anywhere that the Company conducts its
business. In accordance with this restriction, but without limiting its terms,
during the Executive’s employment, the Executive will not:

  (i)   enter into or engage in any business which competes with the business of
the Company;     (ii)   solicit customers, business, patronage or orders for, or
sell, any products and services in competition with, or for any business that
competes with, the business of the Company;     (iii)   divert, entice or
otherwise take away any customers, business, patronage or orders of the Company
or attempt to do so; or     (iv)   promote or assist, financially or otherwise,
any person, firm, association, partnership, corporation or other entity engaged
in any business which competes with the business of the Company.

  (c)   Covenants Following Termination. If, during the Severance Period, the
Executive’s employment is terminated entitling the Executive to payments and
benefits under Section 4 of this Agreement, for a period of one (1) year
following the termination of the Executive’s employment, the Executive will not:

  (i)   enter into or engage in any business which competes with the Company’s
business within the United States;     (ii)   solicit customers, business,
patronage or orders for, or sell, any products and services in competition with,
or for any business, wherever located, that competes with, the Company’s
business within the United States;     (iii)   divert, entice or otherwise take
away any customers, business, patronage or orders of the Company within the
United States, or attempt to do so; or     (iv)   promote or assist, financially
or otherwise, any person, firm, association, partnership, corporation or other
entity engaged in any business which competes with the Company’s business within
the United States.

 

14



--------------------------------------------------------------------------------



 



  (d)   Indirect Competition. For the purposes of Sections 8(b) and 8(c), but
without limitation thereof, the Executive will be in violation thereof if the
Executive engages in any or all of the activities set forth therein directly as
an individual on the Executive’s own account, or indirectly as a general
partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a limited partner, member or stockholder of any limited
partnership, limited liability company, or corporation in which the Executive or
the Executive’s spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent (5%) of the limited
partnership interests, limited liability company interests or outstanding stock,
as the case may be.     (e)   The Company. For purposes of this Section 8, the
Company shall include any and all Subsidiaries.     (f)   The Company’s
Business. For the purposes of Sections 8(b), 8(c), 8(j) and 8(k), the Company’s
business is defined to be the manufacture and distribution of gypsum wallboard,
joint compound and related gypsum products, cement board, gypsum fiber panels,
ceiling panels and grid, the distribution of building products and any future
businesses that the Company may enter, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Company as the
same may be altered, amended, supplemented or otherwise changed from time to
time, or of any other products or services substantially similar to or readily
substitutable for any such described products and services.     (g)   Extension.
If it shall be judicially determined that the Executive has violated any of the
Executive’s obligations under Section 8(c), then the period applicable to each
obligation that the Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred.     (h)   Non-Solicitation. Until the
expiration of two (2) years following the Termination Date, the Executive will
not directly or indirectly at any time solicit or induce or attempt to solicit
or induce any employee(s), sales representative(s), agent(s) or consultant(s) of
the Company and/or of its Subsidiaries to terminate their employment,
representation or other association with the Company and/or its Subsidiaries.

 

15



--------------------------------------------------------------------------------



 



  (i)   Further Covenants.

  (i)   The Executive will keep in strict confidence, and will not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, directly or indirectly, at any time during or after the
Executive’s employment with the Company, disclose, furnish, disseminate, make
available or, except in the course of performing the Executive’s duties of
employment, use any trade secrets or non-public confidential business and
technical information of the Company or its customers or vendors, including
without limitation as to when or how the Executive may have acquired such
information before or during employment. Such confidential information shall
include, without limitation, the Company’s unique non-public confidential
selling, manufacturing and servicing methods and business techniques, training,
service and business manuals, promotional materials, training courses and other
training and instructional materials, vendor and product information, customer
and prospective customer lists, other customer and prospective customer
information and other business information. The Executive specifically
acknowledges that all such non-public confidential information, whether reduced
to writing, maintained on any form of electronic media, or maintained in the
Executive’s mind or memory and whether compiled by the Company and/or the
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention and use of such information by
the Executive during the Executive’s employment with the Company (except in the
course of performing the Executive’s duties and obligations to the Company) or
after the termination of the Executive’s employment shall constitute a
misappropriation of the Company’s trade secrets.     (ii)   The Executive agrees
that upon termination of the Executive’s employment with the Company, for any
reason, the Executive shall return to the Company, in good condition, all
property of the Company, including without limitation, the originals and all
copies of any materials which contain, reflect, summarize, describe, analyze or
refer or relate to any items of information listed in Section 8(i)(i) of this
Agreement. In the event that such items are not so returned, the Company will
have the right to charge the Executive for all reasonable damages, costs,
attorneys’ fees and other expenses incurred in searching for, taking, removing
and/or recovering such property.

 

16



--------------------------------------------------------------------------------



 



  (j)   Discoveries and Inventions; Work Made for Hire.

  (i)   The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ with the use of the Company’s time, material or
facilities or in any way within or related to the existing or contemplated scope
of the Company’s business. Any discovery, invention or improvement relating to
any subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within one (1) year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
Upon request by the Company with respect to any such discoveries, inventions or
improvements, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Company may desire, and all proper assignments therefor, when so requested, at
the expense of the Company, but without further or additional consideration.    
(ii)   Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) [Company Name], All
Rights Reserved,” and will be in condition to be registered or otherwise placed
in compliance with registration or other statutory requirements throughout the
world.

  (k)   Communication of Contents of Agreement. During the Executive’s
employment and for one (1) year thereafter, the Executive will communicate the
contents of this Agreement to any person, firm, association, partnership,
corporation or other entity which the Executive intends to be employed by,
associated with, or represent and which is engaged in a business that is
competitive to the business of the Company.     (l)   Relief. The Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of any of the Executive’s obligations under this Agreement would be
inadequate. The Executive therefore agrees that, in addition to any other rights
or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision contained in Sections 8(b), 8(c), 8(h), 8(i),
8(j) and 8(k) of this Agreement, without the necessity of proof of actual
damage.     (m)   Reasonableness. The Executive acknowledges that the
Executive’s obligations under this Section 8 are reasonable in the context of
the nature of the Company’s business and the competitive injuries likely to be
sustained by the Company if the Executive was to violate such obligations. The
Executive further acknowledges that this Agreement is made in consideration of,
and is adequately supported by, the agreement of the Company to perform its
obligations under this Agreement and by other consideration, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.

 

17



--------------------------------------------------------------------------------



 



9.   Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.   10.   Withholding of Taxes. The Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as the Company is required to withhold pursuant to any applicable
law, regulation or ruling.   11.   Successors and Binding Agreement.

  (a)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

  (b)   This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.     (c)   This Agreement is
personal in nature and neither of the parties hereto will, without the consent
of the other, assign, transfer or delegate this Agreement or any rights or
obligations hereunder except as expressly provided in Sections 11(a) and 11(b).
Without limiting the generality or effect of the foregoing, the Executive’s
right to receive payments hereunder will not be assignable, transferable or
delegable, whether by pledge, creation of a security interest, or otherwise,
other than by a transfer by the Executive’s will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 11(c), the Company will have no liability to pay any amount so
attempted to be assigned, transferred or delegated.

 

18



--------------------------------------------------------------------------------



 



12.   Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at the Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.   13.   Governing Law. The validity,
interpretation, construction and performance of this Agreement will be governed
by and construed in accordance with the substantive laws of the State of
Delaware and federal law, without giving effect to the principles of conflict of
laws of such State, except as expressly provided herein.   14.   Validity. If
any provision of this Agreement or the application of any provision hereof to
any person or circumstance is held invalid or otherwise unenforceable, the
remainder of this Agreement and the application of such provision to any other
person or circumstance will not be affected, and the provision so held to be
invalid or otherwise unenforceable will be reformed to the extent (and only to
the extent) necessary to make it enforceable or valid.   15.   Miscellaneous.

  (a)   No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.     (b)  
Subject to Section 3(d), this Agreement supersedes, as of the date first above
written, any prior agreements providing for severance payments and benefits
following a Change in Control, including the existing Change in Control
Severance Agreement between the Executive and the Company (the “Prior
Agreements”). The Executive agrees that he or she has no further rights under
the Prior Agreements.     (c)   The headings used in this Agreement are intended
for convenience or reference only and will not in any manner amplify, limit,
modify or otherwise be used in the construction or interpretation of any
provision of this Agreement. References to Sections are to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto.

 

19



--------------------------------------------------------------------------------



 



16.   Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid or unenforceable provision had never been
contained herein.   17.   Survival. Notwithstanding any provision of this
Agreement to the contrary, the parties’ respective rights and obligations under
Sections 3(d), 4, 5, 7, 8, 10, 11(b), 16 and 17 will survive any termination or
expiration of this Agreement or the termination of the Executive’s employment
following a Change in Control for any reason whatsoever.   18.   Beneficiaries.
The Executive will be entitled to select (and change, to the extent permitted
under any applicable law) a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death, and
may change such election, in either case by giving the Company written notice
thereof in accordance with Section 12. In the event of the Executive’s death or
a judicial determination of the Executive’s incompetence, reference in this
Agreement to the “Executive” will be deemed, where appropriate, to the
Executive’s beneficiary, estate or other legal representative.   19.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same agreement.   20.   Release Agreement. No payments
shall be made under Section 3(c) and Section 4 hereof (other than
Section 4(a)(i)) unless the Executive, on or before the 60th day following the
Executive’s Termination Date, (a) signs and returns a Release Agreement within
the number of days that the Company determines is required under applicable law,
but in no event more than forty-five (45) days after the Company delivers the
Release Agreement to the Executive and (b) does not revoke such Release
Agreement within the time period provided therein, such time period not to
exceed seven (7) days. If the Executive becomes entitled to payments under
Section 4 hereof (other than Section 4(a)(i)), the Company shall deliver to the
Executive a copy of the Company’s standard form of Release Agreement within
seven (7) days of the Executive’s Termination Date.   21.   Representations. The
Executive represents and warrants to the Company that upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.
The Company represents and warrants to the Executive that upon the execution and
delivery of this Agreement by the Executive, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms.

 

20



--------------------------------------------------------------------------------



 



22.   Section 409A of the Code. Each payment or reimbursement and the provision
of each benefit under this Agreement shall be considered to be a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code. To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Executive. This
Agreement shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

            USG CORPORATION
      By:           Name:           Title:           Executive
   

 

21